DETAILED ACTION
This Office Action is in response to the amendment filed 2/21/22.  As requested, claims 1, 10 and 20 have been amended, claim 26 has been cancelled and claims 28-30 have been added.  Claims 1-11, 15, 20-24 and 28-30 are pending in the instant application.
Applicant’s arguments, see pages 7-17 of the remarks filed 2/21/22, with respect to the rejection(s) of claim(s) 1-11, 15, 20-24 and 28-30 under 35 USC 103 have been fully considered and are persuasive in light of the present amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of EP 0 353 972.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9, 10, 11, 15, 20, 21, 23, 24 and 28-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2007/0179461 A1 (“Sambasivam et al.”) in view of EP 0 353 972 A1 (“Takemoto”).
As regards claims 1, 9 and 10, Sambasivam et al. discloses a hot melt silicone based ostomy and wound care skin attachment adhesives that anticipate Applicant’s presently claimed invention.  More specifically, Sambasivam et al. discloses a skin contact material for positioning against human or animal skin (see para. [0018], which discloses the device is attached to the body via silicone adhesive), the material comprising: a hydrocolloid substrate having a first surface intended to be positioned against the skin and a second surface intended to be facing away from the skin (see paras. [0028-0034], which discloses that the pressure sensitive adhesive is a pressure sensitive silicone adhesive and the reinforcement material may include natural or synthetic hydrocolloids, such as alginates or chitosan, etc.; also, see para. [0046], which discloses the silicone adhesive may be coated on the reinforcement member); a silicone two part silicone (see para. [0021]; catalyzed which inherently means sped up by a  reaction, see para. [0020], for example, a condensation reaction or an addition reaction) adhesive layer coated on the first surface and configured to contact and adhere the material to the skin (see para. [0018], which discloses the device is attached to the body via silicone adhesive), the silicone adhesive layer is capable of being non-continuous over the first surface such that areas of the first surface are not concealed by the silicone adhesive layer, wherein the areas are capable of positioning in contact with the skin (see para.[ 0045] and [0046], which discloses that the silicone adhesive may be continuous or discontinuous or a pattern coating). 
Sambasivam et al. fails to explicitly teach that the silicone adhesive is a low temperature curing adhesive.  However, in the para. [0022], Sambasivam et al. discloses that the adhesion of silicone adhesives increase over time, which is not desirable in skin adhesives, thereby inherently disclosing that the silicone adhesive cure at room temperature when applied to the skin of a user.  Further disclosed in para. [0022] is that, in order to maintain the level of adhesion that is acceptable for bonding and removal from skin, it is necessary to balance interrelated properties, and that one of the key parameters that controls the properties includes the degree of cross-linking.
As such, it would have been obvious to one having ordinary skill in the art before the effective time of filing the present invention to have modified the silicone adhesive of Sambasivam et al. such that during cross-linking all of the polysiloxane is not cross-linked still allowing for curing to occur at room temperature even though the level of tack is decreased so as provide acceptable adhesion for removal even after time has elapsed after initial placement thereof (see paras. [0020-0022]).
Sambasivam et al. also fails to each the two part catalyzed, low temperature curing silicone adhesive layer is coated on the first surface as a rectangular grid pattern formed by a plurality of protrusions extending over the first surface, wherein the plurality of protrusions are coated on a flat face of the first surface that is devoid of projections, wherein the plurality of protrusions include a first set of protrusions aligned in protrusion rows are spaced apart from one another in a first direction such that the protrusion rows that are not directly interconnected with one another and a second set of protrusions aligned in protrusion columns are spaced apart from one another in a second direction perpendicular to the first direction such that the protrusion columns that are not directly interconnected with one another, wherein the protrusion rows extend perpendicular to the protrusion columns over the flat face of the first surface, wherein the first set of protrusions are aligned in each protrusion row with discontinuities located between adjacent protrusions, and wherein the second set of protrusions are aligned in each protrusion column with discontinuities located between adjacent protrusions.
However, as can be seen in Figs. 3 and 4, Takemoto in the disclosure of an analogous device for contacting skin, teaches it is known to provide adhesive (spherical adhesive deposits, i.e., dots 30) on backing (14) of bandage (10) in a geometric configuration (see col. 5, lines 43-53). Adhesive (30) is coated on the first surface as a rectangular grid pattern (see Fig. 3) formed by a plurality of protrusions (deposits 30, see Fig. 4; Fig. 8 shows deposits 30 protruding from the backing) that substantially extends uniformly across at least a portion of the first surface, wherein the plurality of protrusions are coated on a flat face of the first surface that is devoid of projections (see Figs. 3 and 4), wherein the plurality of protrusions include a first set of protrusions aligned in protrusion rows are spaced apart from one another in a first direction such that the protrusion rows that are not directly interconnected with one another and a second set of protrusions aligned in protrusion columns are spaced apart from one another in a second direction perpendicular to the first direction such that the protrusion columns that are not directly interconnected with one another, wherein the protrusion rows extend perpendicular to the protrusion columns over the flat face of the first surface (note annotated Fig. 3 below which shows the direction of the protrusion rows and protrusion columns forming the first and second sets of protrusions), wherein the first set of protrusions are aligned in each protrusion row with discontinuities located between adjacent protrusions (Figs. 3 and 4 clearly show the discontinuities between adjacent protrusions), and wherein the second set of protrusions are aligned in each protrusion column with discontinuities located between adjacent protrusions (Figs. 3 and 4 clearly show the discontinuities between adjacent protrusions).  The discontinuous pattern of dot makes the device non-occlusive and breathable which reduces skin damage, lowers manufacturing costs (col. 7, lines 13-18).
In view of Takemoto, it would have been obvious to one of ordinary skill in the art before the effective time of filing the instant invention to have modified the Sambasivam et al. with the adhesive provided in a pattern of dots coated on the first surface as a rectangular grid pattern substantially extending uniformly across at least a portion of the first surface, thereby forming by a plurality of protrusions extending over the first surface, wherein the plurality of protrusions are coated on a flat face of the first surface that is devoid of projections, wherein the plurality of protrusions include a first set of protrusions aligned in protrusion rows are spaced apart from one another in a first direction such that the protrusion rows that are not directly interconnected with one another and a second set of protrusions aligned in protrusion columns are spaced apart from one another in a second direction perpendicular to the first direction such that the protrusion columns that are not directly interconnected with one another, wherein the protrusion rows extend perpendicular to the protrusion columns over the flat face of the first surface, wherein the first set of protrusions are aligned in each protrusion row with discontinuities located between adjacent protrusions, and wherein the second set of protrusions are aligned in each protrusion column with discontinuities located between adjacent protrusions in order to achieve the predictable result of making the device non-occlusive and breathable which reduces skin damage and the lowering of manufacturing costs.
As regards claim 2, modified Sambasivam et al. discloses the material as claimed in claim 1, wherein the hydrocolloid substrate comprises a synthetic material (see para. [0030], which discloses natural or synthetic cellulose, alginates or chitosan).
As regards claim 3, modified Sambasivam et al. discloses the material as claimed in claim 1, wherein the hydrocolloid substrate comprises a natural hydrocolloid (see para. [0030], which discloses natural or synthetic cellulose, alginates or chitosan).
As regards claim 4, modified Sambasivam et al. discloses the material as claimed in claim 3, wherein the hydrocolloid comprises any one or a combination of the following set of: a gum; a cellulose; cellulose derivative; an alginate; a starch (see para. 0030, which discloses cellulose and alginate).
As regards claim 7, modified Sambasivam et al. discloses the material as claimed in claim 1, wherein the silicone adhesive is a composite and comprises a plurality of different silicones and/or silicone based materials (see para. [0019]).
As regards claim 11, modified Sambasivam et al. discloses the material as claimed in claim 9 except wherein the lines, dots, flecks, or marks create a pattern at the first surface that is substantially non-uniform over the first surface such that the silicone adhesive layer comprises a plurality of different patterns at different regions of the hydrocolloid substrate.  Takemoto, in its disclosure of an analogous medical dressing, teaches it is known to provide the adhesive layer in dots which create a pattern on the first surface that is substantially non-uniform over the first surface (see Fig. 9).  Takemoto teaches a higher density of spherical adhesive dots are applied near the tape edges where shear forces my cause failure of the tape and a lower density as one approaches the central portion to allow skin movement and maximize air and water vapor permeability (col. 10, line 58-col. 11, line  7).  Thus, in view of Takemoto, it would have been an obvious to one of ordinary skill in the art before the effective filing date of the present invention to have a modified the adhesive pattern of Sambasivam et al. such that the shape of the pattern of the adhesive is substantially non-uniform, in order to achieve the predictable result providing adequate adhesion, i.e., higher densities near the edges where shear forces my cause failure of the tape and a lower density as one approaches the central portion to allow skin movement and maximize air and water vapor permeability to the skin.
As regards claim 15, modified Sambasivam et al. a medical device according to claim 1, wherein the medical device is selected from the group consisting of a medical dressing, a stoma gasket, a medical adhesive pad, tape or sheet, a stoma skin barrier pad and an ostomy bag.  While, Sambasivam et al. does not explicitly disclose the ostomy or wound care device is a medical dressing, a stoma gasket or medical adhesive pad, when placed on a wound, it is a wound dressing and a medical adhesive pad, and when placed on a stoma it prevents leakage and is therefore a stoma gasket.  Assuming arguendo that Applicant disagrees, the Office contends that it would have been obvious to one having ordinary skill in the art to use the device on a wound, thereby being a medical dressing and medical adhesive pad since it provides wound care and has an adhesive, thereby being a medical pad (see the abstract).  Further obvious would be use as a stoma gasket in order to prevent leakage of evacuated material, such as liquids and gases. 
As regards claim 20, Sambasivam et al. discloses a hot melt silicone based ostomy and wound care skin attachment adhesives that anticipates Applicant’s presently claimed invention.  More specifically, Sambasivam et al. discloses a skin contact material for positioning against human or animal skin (see para. 0018, which discloses the device is attached to the body via silicone adhesive), the material comprising: a substrate having a first surface intended to be positioned against the skin and a second surface intended to be positioned away from the skin, the substrate comprising any one or a combination of a hydrocolloid, a low density polyethylene, a high density polyethylene, a polypropylene, a polyester or a silicone based material (see paras. [0028-0034]); and a silicone two part silicone (see para. [0021]; catalyzed which inherently means sped up by a reaction, see para. [0020], for example, a condensation reaction or an addition reaction) adhesive layer coated on the first surface and configured to contact and adhere the material to the skin (see para. [0018], which discloses the device is attached to the body via silicone adhesive), the silicone adhesive layer is capable of being non-continuous over the first surface such that areas of the first surface are not concealed by the silicone adhesive layer, wherein the areas are capable of positioning in contact with the skin (see paras. [0045 and 0046], which discloses that the silicone adhesive may be continuous or discontinuous as a pattern coating). 
Sambasivam et al. fails to explicitly teach that the silicone adhesive is a low temperature curing adhesive.  However, in the para. [0022], Sambasivam et al. discloses that the adhesion of silicone adhesives increase over time, which is not desirable in skin adhesives, thereby inherently disclosing that the silicone adhesive cure a room temperature when applied to the skin of a user.  Further disclosed in para. [0022] is that, in order to maintain the level of adhesion that is acceptable for bonding and removal from skin, it is necessary to balance interrelated properties, and that the one of the key parameters that controls the properties includes the degree of cross-linking.
It would have been obvious to one having ordinary skill in the art before the effective time of filing of the instant invention to have modified the silicone adhesive of Sambasivam such that during cross-linking all of the polysiloxane is not cross-linked, still allowing for the curing to occur at room temperature even though the level of tack is decreased so as provide acceptable adhesion for removal even after time has elapsed after initial placement thereof (see paras. [0020-0022]).
Sambasivam et al. also fails to disclose the silicone adhesive layer is coated on the first surface as a repeating array of nodes or bumps, wherein the array of nodes or bumps are coated on a flat face of the first surface that is devoid of projections, wherein the array of nodes or bumps includes a first set of nodes or bumps disposed parallel to one another in a first plurality of discontinuous lines and a second set of nodes or bumps disposed parallel to one another in a second plurality of discontinuous lines, and wherein the first set of nodes or bumps are disposed perpendicular to the second set of nodes or bumps; wherein the first surface of the substrate includes a first side and a second side arranged opposite the first side, and wherein the array of nodes or bumps are coated only on the first side of the first surface without being coated on the second side of the first surface such that the array of nodes or bumps are coated non-uniformly over the first surface.
However, Takemoto in its disclosure of an analogous of a medical device comprising skin contact material (constituted by bandage 10, see Figs. 3, 4, 7 and 9) teaches is known to provide a coating of adhesive (see spherical adhesive discrete deposits 30 in Fig. 13) that extends over a first surface of a porous backing devoid of projections (see Figs. 3, 4, 7 and 9), wherein the adhesive layer is a repeating array of nodes or bumps (constituted by spherical adhesive deposits 30, see Figs. 3, 4, and 9), wherein the array of nodes or bumps are coated on a flat face of the first surface (flat backing 14) that is devoid of projections, wherein the array of nodes or bumps includes a first set of nodes or bumps disposed parallel to one another in a first plurality of discontinuous lines (in a first direction of rows shown in annotated Fig. 9 below) and a second set of nodes or bumps disposed parallel to one another in a second plurality of discontinuous lines (in a second direction shown in annotated Fig. 9 below), and wherein the first set of nodes or bumps are disposed perpendicular to the second set of nodes or bumps (the first and second set of liner bumps intersect with the second set of linear bumps as shown in annotated Fig. 9).  The discontinuous pattern of dots makes the device non-occlusive and breathable which reduces skin damage, lowers manufacturing costs (col. 7, lines 13-18).
In view of Takemoto, it would have been obvious to one of ordinary skill in the art before the effective time of filing the instant invention to have modified the Sambasivam et al. with the adhesive provided in a pattern of dots coated on the first surface as a rectangular grid pattern substantially extending uniformly across at least a portion of the first surface, thereby forming by a plurality of protrusions extending over the first surface, wherein the plurality of protrusions are coated on a flat face of the first surface that is devoid of projections, wherein the plurality of protrusions include a first set of protrusions aligned in protrusion rows are spaced apart from one another in a first direction such that the protrusion rows that are not directly interconnected with one another and a second set of protrusions aligned in protrusion columns are spaced apart from one another in a second direction perpendicular to the first direction such that the protrusion columns that are not directly interconnected with one another, wherein the protrusion rows extend perpendicular to the protrusion columns over the flat face of the first surface, wherein the first set of protrusions are aligned in each protrusion row with discontinuities located between adjacent protrusions, and wherein the second set of protrusions are aligned in each protrusion column with discontinuities located between adjacent protrusions in order to achieve the predictable result of making the device non-occlusive and breathable which reduces skin damage and the lowering of manufacturing costs.
As regards claim 21, modified Sambasivam et al. discloses the material of claim 20, wherein the two part catalysed, low temperature curing silicone adhesive layer is a composite and comprises a plurality of different silicones and/or silicone based materials (see Sambasivam et al., para. [0019]).
As regards claim 23, modified Sambasivam et al. discloses the material of claim 20, except wherein the array of nodes or bumps are uniformly separated from one another by a separation distance.  However, Takamoto, in its analogous disclosure of a bandage (10, see Figs. 3, 4 and 9) teaches is known to provide a coating of adhesive do 30) that extends over a first surface of a porous backing devoid of projections (see backing 10, see col. 5, line 54-col. 6, line 4), wherein the adhesive layer is a repeating array of nodes or bumps (as seen in Figs. 3, 4 and 9, the adhesive layer is a repeating array of spherical adhesive deposits 30 which constituted nodes or bumps), wherein the array of nodes or bumps are coated on a flat face of the first surface (coated on porous backing 14) that is devoid of projections, wherein the array of nodes or bumps includes a first set of nodes or bumps disposed parallel to one another in a first plurality of discontinuous lines (in a first direction shown in annotated Fig. 3) and a second set of nodes or bumps disposed parallel to one another in a second plurality of discontinuous lines (in a second direction shown in annotated Fig. 3), and wherein the first set of nodes or bumps are disposed perpendicular to the second set of nodes or bumps (the first and second set of liner bumps intersect with the second set of linear bumps as shown in annotated Fig. 3).
In view of Takemoto, it would have been further obvious to modify Sambasivam et al. such that the array of nodes or bumps are uniformly separated from one another by a separation distance in order to ensure both uniform adhesion to the skin and escape of perspiration from the skin.
As regards claim 24, modified Sambasivam et al. discloses the material of claim 20, except wherein the array of nodes or bumps are coated on half of a total surface area of the first surface.  However, Takemoto et al. in its disclosure of an analogous medical dressing teaches it is known to provide the first surface with the adhesive array or nodes coated on half of a total surface area in order to ensure adequate functioning (see Fig. 3).  In light of the teaching in Takemoto et al., it would have been further obvious to one having ordinary skill in the art to have provided the modified device of Sambasivam et al. with the adhesive array or nodes coated on half of a total surface area in order to ensure adequate functioning.
As regards claim 28, modified Sambasivam et al. discloses the material of claim 1,  except wherein the plurality of protrusions are formed as bumps or dots; and the plurality of protrusions are coated non-uniformly over the first surface of the substrate.
Takemoto et al., however, in the disclosure of an analogous device for contacting skin, teaches it is known to provide adhesive (spherical adhesive deposits, i.e. dots 30) on backing (14) of bandage (10) in a geometric configuration (see col. 5, lines 43-53). Adhesive (30) is coated on the first surface as a pattern (see Fig. 9) formed by a plurality of protrusions (deposits 30, see Figs. 3, 4 and Fig. 9).  As can be seen from Fig. 9, adhesive deposits (30) are non-uniformly positioned on backing (14). Takemoto et al. discloses a higher density of spherical adhesive dots are applied near the tape edges where shear forces my cause failure of the tape and a lower density as one approaches the central portion to allow skin movement and maximize air and water vapor permeability (col. 10, line 58-col. 11, line  7).  Thus, in view of Takemoto, it would have been an obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the adhesive pattern of Sambasivam et al. such that the shape of the pattern of the adhesive is substantially non-uniform, in order to achieve the predictable result providing adequate adhesion, i.e., higher densities near the edges where shear forces my cause failure of the tape and a lower density as one approaches the central portion to allow skin movement and maximize air and water vapor permeability to the skin.
As regards claim 29, modified Sambasivam et al. discloses the material of claim 28, wherein the first surface of the substrate includes a first side and a second side arranged opposite the first side (reinforcement member inherently has a first side and a second side); and the plurality of protrusions are coated only on the first side of the first surface without being coated on the second side of the first surface (para. [0045] discloses an adhesive is coated on the reinforcing member and claim 1 discloses the ostomy or wound care device for attachment to the body with and adhesive).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to have placed the adhesive on only a first side of the reinforcement member in order to secure the ostomy or wound care device to the user.
As regards claim 30, modified Sambasivam discloses the material of claim 20, wherein each of the first side and the second side accounts for half of a total surface area of the first surface.  As discussed above in claim 20, the first surface includes a first and a second side arranged opposite the first side.  Thus, each of the first side and the second side necessarily accounts for half of a total surface of the first surface.

Claims 5 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sambasivam et al. in view of Takemoto et al. as applied to claim 1 above, and in further view of U.S. Patent No. 5,009,648 (“Aronoff et al.”).
As regards claims 5 and 6, modified Sambasivam et al. disclose the material as claimed in claim 1 except that the material comprises gelatin or pectin, or that the hydrocolloid further comprises a carboxymethylcellulose in a polyisobutylene matrix.
Aronoff et al., however, discloses a skin contact material comprising a hydrocolloid that comprises polyisobutylene, carboxymethylcellulose gelatin and pectin (see Example 3).
It would have been obvious to one having ordinary skill in the art before the effective time of filing of the instant invention to substitute the skin contact material of modified Sambasivam et al. for the skin barrier composition of Aronoff et al.  since the substitution of one known ostomy skin contact material for another yields the predictable result of providing a seal so as to prevent leakage of evacuated liquids and gases and provides a device that is flushable in a toilet (Aronoff et al. col. 1, lines 9-14) or that is biodegradable and will break down in a compost heap or landfill (Aronoff et al. col. 2, lines 49-57).

Claims 8 and 22 is is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sambasivam et al. in view of Takamoto as applied to claim 1 and 20, above, respectively, and in further view U.S. Patent Application Publication No. 2009/0069764 (“Burlot et al.”).
As regards claims 8 and 22, modified Sambasivam et al. discloses the material as claimed in claims 1 and 20, respectively, except wherein the hydrocolloid substrate comprises a thickness in the range of 0.5 to 5.00 mm.  However, Burlot et al. teaches that it is conventional in the art to provide hydrocolloid adhesives for use with ostomy devices with thickness on the order of one to two millimeters (see para. [0009]).  
It has been held that “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  As such, in view of Burlot et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified the thickness of the hydrocolloid adhesive such that it has a thickness within the claimed range of 0.5 mm to 5 mm since excessive thickness reduces the holding force (see Burlot et al. para. [0006]).

    PNG
    media_image1.png
    934
    903
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    814
    884
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
















/KIM M LEWIS/Primary Examiner, Art Unit 3786